Citation Nr: 0507324	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for facial nerve 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDING OF FACT

Facial nerve impairment is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

Facial nerve impairment was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen at the 
dental clinic on May 21, 1979 and had teeth # 1 (right upper 
wisdom) and # 17 (left lower wisdom) extracted.  The 
following day it was noted that the veteran was healing well, 
but still had some discomfort.  He had no complaint of 
numbness.  On May 23, 24, and 25, he complained of pain at 
the lower left extraction site.  On May 29, 1979, it was 
noted that the veteran was still uncomfortable at the left 
lower extraction site.  On May 30, 1979 it was noted that the 
veteran was healing well.  There was no complaint of 
numbness.  On June 22, 1979, the veteran had tooth # 32 
(right lower wisdom) extracted.  On June 25, 1979, it was 
noted that the veteran was healing slowly.  He had no 
complaint of numbness.  On June 26, 1979, the veteran 
indicated that he was feeling better.  

At his June 1980 separation examination and on his Report of 
Medical History, the veteran did not complain of numbness in 
his face due to his dental surgery.  The examination showed 
normal clinical evaluation of the head, face, neck and scalp.  
Neurological and vascular evaluations were noted as normal.  

At his October 1981 VA examination, the veteran did not 
complain of any facial nerve numbness or problems with his 
wisdom tooth extractions while in service.  

The veteran's May 1989 VA examination dealt only with his 
hearing loss claim.

Medical records from Good Samaritan Hospital and Group Health 
Associates dated January 2000 to December 2002 show that in 
January 2000 the veteran reported the recent onset of 
headaches and jaw numbness.  A CT scan of the head was 
unremarkable.  The impression was hypertension and new onset 
headaches believed to be migraines.  In July 2002, the 
veteran asked to be referred to a neurologist because he was 
having trouble with his jaw.  He indicated that he was in the 
Army 20 years ago and stated that his jaw was numb for a 
whole year.

A statement from P.S.B., M.D., dated September 2002 noted 
that the veteran had his wisdom teeth removed in May 1979 
while he was in the military and since that time he had 
bilateral V2-3 facial numbness and face burning and pain for 
20 years every other day.  He denied having these problems 
before the surgery.  In the physician's opinion he indicated 
that this would be a service-connected disability.

Treatment records from Group Health Associates dated August 
2001 to January 2003 indicated that in December 2002 it was 
noted that the veteran still complained of lower lip 
numbness.

VA outpatient treatment records dated September 2001 to 
February 2003 showed that in October 2002 the veteran 
indicated he had a claim pending to establish service 
connection for a jaw condition he related to the extraction 
of his wisdom teeth in the military.  He indicated he had a 
statement from a neuro doctor stating his opinion as to the 
origin.  In February 2003, the veteran complained of jaw pain 
from tooth extractions in the military.  He indicated that he 
was filing a service connection claim for that condition.  
The veteran also indicated that his jaw pain could cause him 
to have migraine headaches, trouble sleeping, depression, and 
anger/rage.  The veteran stated that his depression had 
persisted since his military service.  When asked for 
symptoms of depression, the veteran mainly focused on the 
numbness in his jaw and the effects of the numbness or jaw 
pain on his mood.

A VA encounter report dated February 2003 indicated that the 
veteran reported having some wisdom teeth removed in May 1979 
while he was in service.  The veteran indicated that when 
they removed his wisdom teeth he believed that they damaged 
nerves in his upper and lower face in the V2-V3 distribution 
as he had numbness in his face and lips ever since.  He also 
reported some burning and pain along his lower lip about once 
a month for the last 20 years.  The veteran reported that he 
had seen an ENT and dentist who felt that he could not do 
anything.  It was noted that in September 2002 the veteran 
had a negative MRI of the brain and internal auditory canals.  
The veteran described his pain in his jaw as an aching, vise-
like pain in the jaw, which occurred every other day.  

It was noted that the veteran should continue Elavil and 
would decrease it to 20 mg at bedtime.  The veteran was to be 
started on Fioricet and would take 1 or 2 tablets at the 
onset of the headache and every six hours when needed.  He 
was advised against taking more than 2 days per week, or more 
than 2 days in a row.  

At his March 2003 VA examination, the veteran reported that 
he had his wisdom teeth removed sometime in either 1979 or 
1980 in 2 or 3 separate outpatient surgeries.  He indicated 
that after the second surgery in which his right lower wisdom 
tooth was removed, his entire lower face from the cheekbones 
down became numb with burning.  He indicated that he might 
have gone for medical care for his headaches or numbness 
while in the military but did not remember doing so.  It was 
noted that the veteran took Amitriptyline, Fioricet, 
Fexofenadine, Lisinopril, Paroxetine, Terbinafine, and 
Verapamil.

The veteran complained of numbness, burning, and tingling in 
the lower jaw on both sides of his face that was always 
present.  He denied any facial weakness.  His speech remained 
normal, and his vision was only affected during headaches.  

The veteran indicated that he took 10-20 mg of amitriptyline 
at bedtime each night.  It helped his headaches but gave him 
the adverse drug effect of feeling tired the next day.  He 
took 180 mg of Verapamil daily.  It helped control his blood 
pressure as well as treated his headaches.  The veteran 
denied any adverse drug effects.  He took 2 500mg pills of 
over the counter Extra Strength Tylenol twice per month.  He 
indicated it helped somewhat, but not as much as the 
Amitriptyline.  He denied any adverse drug effects and stated 
that he slept very well when he took this medication.  

The examination showed a 6 cm scar encircling the posterior 
portion of the right ear that was nontender and nonadherent.  
Cranial nerve II was intact with grossly normal vision.  
Cranial nerves III, IV, and VI were intact with normal 
extraocular movement.  Cranial nerve V was intact with normal 
motor function and no facial droop.  On testing of cranial 
nerve VII, the veteran subjectively described decreased light 
touch and pinprick on the tip of the tongue and in the V(II), 
and V(III) distribution bilaterally, but he jumped while 
denying sensation.  Cranial nerve VIII was intact.  Cranial 
nerves IX and X were intact with normal taste and normal 
phonation.  The palate elevated symmetrically in the midline, 
and the veteran could perform a high-pitched sound.  Cranial 
nerve XI was intact with normal strength in the neck muscles 
and sternocleidomastoid muscles.  Cranial nerve XII was 
intact with the tongue in the midline.

The examiner noted that his diagnostic impression was that 
the veteran was status post surgical extraction of 3 wisdom 
teeth while in the military.  The examiner noted that the 
veteran made no complaints of facial numbness at that time.  
He appeared to be exaggerating his examination findings.  It 
was the examiner's opinion that the veteran's migraine 
headaches and subjective complaints of facial numbness and 
burning were less likely than not secondary to his 
extractions of wisdom teeth.  He made no complaint of facial 
numbness and burning at the time of surgical follow-up, and 
his medical record was silent for any complaints until 2002.  

In March 2004, the veteran submitted 10 pages of records from 
an unknown provider.  The records show a notation dated in 
November 1988 in which the veteran reported that he had a 
molar removed in the military and now had a prickly feeling 
sensation in the lips and membranes in the lower jaws.  This 
was again noted in April 1993 and June 2000.

At his February 2005 Board videoconference hearing, the 
veteran testified that he started having problems with his 
facial nerve right after surgery in 1980.  The veteran 
indicted that he was numb on both sides of his face for a 
whole year.  He stated that it was now half numb and he mouth 
tingled once in a while.  The veteran indicated that while it 
was numb he went back to the dentist and he was told that 
that usually occurred when there was a wisdom tooth 
extraction because they can offset the nerves in the mouth 
and in the jaw area.  They indicated that there was nothing 
they could do about the problem.  The veteran testified that 
he kept going back to the dentist while in the service and he 
was told that he could be partially numb.  The veteran 
indicated that he went to the doctor after separation from 
the military for this problem in 1984 or 1985; however, these 
treatment records could not be found.  The veteran indicated 
that at that time he was told that the tooth extractions 
caused nerve damage.  He stated that he went to see a 
neurologist in 2001/2002 and had x-rays of his jaws and of 
his face.  The veteran testified that he was told that his 
problems were the result of his wisdom teeth extraction; the 
examiner basing his opinion on what the veteran had told him 
about his wisdom tooth extraction.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated January 2003, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for facial nerve impairment.  
The letter informed the veteran of what the evidence must 
show to establish entitlement to the benefit he wanted.  

The veteran was informed that he had 30 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a rating decision was issued in 
March 2003 followed by a statement of the case in January 
2004.  Additional VA medical records were added to the claims 
file.  The veteran underwent a VA examination in March 2003 
and a supplemental statement of the case was issued in 
September 2004.  The veteran was also afforded a Board 
videoconference hearing in February 2005.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
facial nerve impairment.  The veteran contends that his 
facial nerve impairment occurred when his wisdom teeth were 
extracted in 1979.  The veteran did have his wisdom teeth 
extracted in May and June 1979.  There was no evidence in the 
service medical records that the veteran complained of 
numbness due to the dental surgery.  

At his October 1981 VA examination, the veteran made no 
complaints concerning facial numbness.  In March 2004, the 
veteran submitted 10 pages of records from an unknown 
provider.  The records show a notation dated in November 1988 
in which the veteran reported that he had a molar removed in 
the military and now had a prickly feeling sensation in the 
lips and membranes in the lower jaws.  

A statement from P.S.B., M.D., dated September 2002 noted 
that the veteran had his wisdom teeth removed in May 1979 
while he was in the military and since that time he had 
bilateral V2-3 facial numbness and face burning and pain for 
20 years every other day.  In the physician's opinion he 
indicated that this would be a service-connected disability.  
At his February 2005 Board videoconference hearing, the 
veteran stated that he went to see a neurologist in 2001/2002 
and had x-rays of his jaws and of his face.  The veteran 
testified that he was told that his problems were the result 
of his wisdom teeth extraction; the examiner basing his 
opinion on what the veteran had told him about his wisdom 
tooth extraction.  While an examiner can render a current 
diagnosis based upon an examination of the veteran, the 
opinion regarding the etiology of the underlying condition, 
without a thorough review of the record, can be no better 
than the facts alleged by the veteran.  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  For this reason, the medical 
records of P.S.B., M.D. are inadequate to establish a 
connection between the tooth extraction in service and the 
current facial numbness and such a connection is an essential 
element in a claim for service connection.

At his March 2003 VA examination, the examiner noted that his 
diagnostic impression was that the veteran was status post-
surgical extraction of 3 wisdom teeth while in the military.  
The examiner noted that the veteran made no complaints of 
facial numbness at that time.  He appeared to be exaggerating 
his examination findings.  It was the examiner's opinion that 
the veteran's migraine headaches and subjective complaints of 
facial numbness and burning were less likely than not 
secondary to his extractions of wisdom teeth.  He made no 
complaint of facial numbness and burning at the time of 
surgical follow-up, and his medical record was silent for any 
complaints until 2002.  

The evidence in this case does not support a finding that any 
disease or injury in service caused the veteran's facial 
nerve impairment.  Although the veteran did have his wisdom 
teeth extracted in May and June 1979, the service medical 
records do not show that the veteran complained of facial 
numbness.  It was not until 1988 when the veteran reported a 
prickly feeling sensation in the lips and membranes in the 
lower jaw.  Nothing in the medical evidence suggests that any 
disease or injury in service caused the veteran's facial 
nerve impairment.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current facial numbness is the 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
entitlement to service connection for facial nerve impairment 
must be denied.




ORDER

Entitlement to service connection for facial nerve impairment 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


